IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00094-CR
                                 No. 10-21-00095-CR

GABRIEL ADAMEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 38,443
                               Trial Court No. 38,444


                          MEMORANDUM OPINION


      Gabriel Adamez appeals from two judgments that revoked his community

supervision and sentenced him to prison. Adamez complains that the trial court abused

its discretion by finding that Adamez tested positive for THC, abused its discretion by

revoking his community supervision, and that the judgment contained errors that should

be corrected. Because we find that the trial court did not abuse its discretion by revoking

his community supervision, we affirm the judgments revoking his community
supervision. Because we further find that the judgments erroneously contained findings

that Adamez pled "True" to the allegations, we modify the judgments to reflect that

Adamez pled "Not True" to the allegations.

       Adamez pled guilty in 2015 to the offenses of tampering with evidence and

possession of a controlled substance, and was sentenced to ten years in prison, and two

years in the state jail, respectively. Both sentences were suspended, and Adamez was

placed on community supervision for five years in each case. Adamez's supervision was

modified in 2016 to require him to attend and complete SAFPF and in March of 2020 to

require him to attend private outpatient drug treatment at his own expense. In August

of 2020, the State filed a motion to revoke Adamez's community supervision and

amended the motion twice prior to the motion to revoke hearing, ultimately alleging

violations of six separate conditions of community supervision. Adamez pled not true to

each of the violations. After a hearing, the trial court found one violation to be not true

but found the other five to be true, revoked Adamez's community supervision, and

sentenced him to 9 years in prison for the tampering conviction and 22 months in the

state jail for the possession conviction.

       In his first issue, Adamez complains that the trial court abused its discretion by

admitting evidence of a positive drug test in the revocation hearing because the results

were not scientifically valid.        In his second issue, Adamez complains that

notwithstanding that the evidence was sufficient to support the other findings that he

violated his community supervision, the trial court abused its discretion in doing so. In

Adamez v. State                                                                      Page 2
his third issue, Adamez complains that the judgments are incorrect and should be

modified to show that the violation relating to the positive drug test was not true

pursuant to the first issue, and that he pled not true to each of the allegations.

       We review an order revoking community supervision, whether regular

community supervision or deferred adjudication, under an abuse-of-discretion standard.

See Hacker v. State, 389 S.W.3d 860, 864-65 (Tex. Crim. App. 2013); Rickels v. State, 202

S.W.3d 759, 763-64 (Tex. Crim. App. 2006). To justify revocation, the State must prove by

a preponderance of the evidence that the defendant violated a term or condition of

community supervision.        See Hacker, 389 S.W.3d at 864-65.        In this context, "'a

preponderance of the evidence' means 'that the greater weight of the credible evidence

which would create a reasonable belief that the defendant has violated a condition of his

[community supervision].'" Id. at 865 (quoting Rickels, 202 S.W.3d at 764). The trial court

is the sole judge of the credibility of the witnesses and the weight to be given to their

testimony.    Id.   Proof of a single violation is sufficient to support a revocation of

community supervision. Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Smith

v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).

       The substance of Adamez’s first issue is that there was insufficient evidence to

make an affirmative finding on what Adamez characterizes as the primary basis for the

motion to revoke, the drug test that was positive for THC. In his second issue, Adamez

concedes that the evidence on at least some of the other grounds was sufficient to find

them true. The substance of Adamez’s second issue is that because the primary ground

Adamez v. State                                                                      Page 3
was not proven and the other grounds were merely “technical violations” that we should

review the revocation for an abuse of discretion, considering whether the other grounds

justified revoking Adamez’s community supervision or whether the trial court abused its

discretion by failing to impose available lesser sanctions.

       Essentially, Adamez invites this Court to revisit the well-established holding of

this and other courts that if any ground for revocation is adequately proven and the trial

court proceeds to revoke community supervision, the trial court has not abused its

discretion. See Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Smith v. State, 286

S.W.3d 333, 342 (Tex. Crim. App. 2009) ("We have long held that 'one sufficient ground

for revocation would support the trial court's order revoking' community supervision"

(quoting Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. [Panel Op.] 1978)); see also

Fenner v. State, 571 S.W.3d 892, 894 (Tex. App.—Waco 2019, pet. ref'd); Davis v. State, 591

S.W.3d 183, 189 (Tex. App.—Houston [1st Dist.] 2019, no pet.); Dansby v. State, 468 S.W.3d

225, 231 (Tex. App.—Dallas 2015, no pet.); Clay v. State, 361 S.W.3d 762, 765 (Tex. App.—

Fort Worth 2012, no pet.). Adamez’s invitation has a certain equitable appeal, essentially

asking, if the only grounds before the trial court that were properly proven were the

technical violations, would the trial court nevertheless have ordered community

supervision revoked, or was the revocation based on the taint caused by evidence or

discussion of the primary ground that was not adequately proven. However, the law is

well-established that one proven ground, no matter how technical, will support the trial

court’s decision to revoke community supervision.

Adamez v. State                                                                         Page 4
        The question thus distilled is whether there should be a different standard for

review, or possibly a different harm analysis, if upon appellate review, some of the

grounds found by the trial court are determined to not be supported by the evidence. In

effect, should the revocation be reversed or abated to allow the trial court to reevaluate

the decision to revoke if the appellate court determines some of the grounds previously

found by the trial court to be “true” were not adequately proven. Such a change in well-

established law is not for this court to make, accordingly, we decline Adamez’s invitation

to do so. 1 Accordingly, Adamez's second issue is overruled.

ERRORS IN THE JUDGMENT

        In his third issue, Adamez complains that the judgment contains several errors

which he seeks to be corrected. First, Adamez contends that the finding that he tested

positive for THC should be deleted because the trial court abused its discretion by finding

the allegation to be true. The State disagrees that the finding should be deleted because

it is not a clerical error, and the trial court did not err by finding the allegation to be true.

We agree that the error was not a clerical error and should not be deleted on that basis.

        Next, Adamez argues that the judgment's notation that he pled "True" to the

allegations was erroneous because he pled "Not True." The State agrees that this notation

is erroneous and should be modified to reflect that Adamez pled "Not True" to all of the

allegations. We agree and will modify the judgment to reflect that Adamez pled "Not


1 We note that the trial court could avoid the issue entirely by merely stating in the revocation order that
community supervision would have been revoked on each ground found to be “True” regardless of the
finding on any other ground.
Adamez v. State                                                                                      Page 5
True" to each of the allegations in the motion to revoke. See Carmona v. State, 610 S.W.3d

611, 618-19 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (Court of appeals has

authority to reform an erroneous judgment when it has the necessary information to do

so.). We overrule Adamez's third issue in part and sustain it in part.

CONCLUSION

       We find that the judgments should be modified to show that Adamez pled "not

true" to each of the allegations in the motions to revoke community supervision.

Otherwise, having found no reversible error, we affirm the judgments of the trial court.




                                                TOM GRAY
                                                Chief Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Modified and affirmed as modified
Opinion delivered and filed August 24, 2022
Do not publish
[CR25]




Adamez v. State                                                                     Page 6